NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended the claims. The amendment has obviated the rejections under 35 USC 112 made in the previous Office action.
The amended claims recite a method comprising: 
disposing a plurality of sensors within the hospital environment;
detecting, using at least one of the plurality of sensors, a quantity of touches occurred between a passer-by and the at least one item disposed in the hospital environment, and determining a time duration for each of said touches;
generating a dirtiness index for the at least one item disposed in the hospital environment, the dirtiness index being determined based on the quantity 
generating a statement of events, indicating the touches detected between the passer-by and the at least one item disposed in the hospital environment; and 
performing a cleaning action in the hospital environment based on the statement of events generated and the dirtiness index generated for said item.
The prior art cited and applied in the previous Office actions is still considered to be the closest prior art with respect to the amended claims.
No more relevant art has been found.
Rensvold et al applied in the previous Office actions is still considered to be the closest prior art with respect to the amended claims.
However, neither the referenced document, nor any other prior art teaches or fairly suggests a method as claimed.
Specifically, the prior art fails to teach or fairly suggest a method comprising the steps of:
detecting, using at least one of the plurality of sensors, a quantity of touches occurred between a passer-by and the at least one item disposed in the hospital environment, and determining a time duration for each of said touches;
generating a dirtiness index for the at least one item disposed in the hospital environment, the dirtiness index being determined based on the quantity of the touches between the passer-by and the at least one item disposed in the hospital environment and on the time duration for each of said touches;

performing a cleaning action in the hospital environment based on the statement of events generated and the dirtiness index generated for said item.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711